Citation Nr: 1229181	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  11-11 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for osteochondritis dessicans of the right knee.

2.  Whether the Veteran meets the eligibility requirements to establish entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from November 1959 to March 1960.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  No records pertinent to this appeal were found therein.

The appeal is REMANDED to the Department of Veterans Affairs RO through the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In response to the April 2011 statement of the case in this matter, in May 2011, the Veteran submitted an amended VA Form 9 (substantive appeal) in which he requested a BVA hearing at his local VA office.  It is the RO's responsibility to schedule such hearings.  A claimant has a right to a hearing before the Board.  See 38 C.F.R. § 20.700(a), (e) (2011).  As such, the Board remands this case to the RO to accommodate the Veteran's request for a hearing.  

Accordingly, the case is REMANDED for the following action:

Undertake all appropriate scheduling action for a personal hearing before a Member of the Board at the RO.  The Veteran and his representative should be apprised of the next available date for such a hearing in accordance with applicable procedures, and should be informed of his right to have a videoconference hearing as an alternative.  Notice should be sent to the Veteran and his representative in accordance with applicable regulations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



